DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 04/18/22.  Claims 1-14 and 17-22 are still pending and have been considered below.

Specification
The amendments and/or arguments submitted by Applicant have been considered and are persuasive; thus, the previous objection(s) to the Specification have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 5-10, 12-14, 17, 18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan (2015/0341370) in view of Suresh et al. (8,838,970).
Claim 1:  Khan discloses a computer-implemented method, performed at a server system including one or more processors and memory storing one or more programs for execution by the one or more processors, comprising:
receiving an authentication request that includes an image of an identification document(store front relying party requests to validate a user’s card credential as being genuine or counterfeit) [page 4, paragraph 0054 | page 5, paragraphs 0058 & 0069];
determining a risk value for the authentication request using one or more information factors that correspond to the authentication request(determine overall matching score for attributes of the card credential) [pages 7-8, paragraphs 0112-0122];
displaying, by a display of a validation device, a validation user interface that includes the image of the identification document [figure 2];
determining, using at least a first risk threshold, that the risk value corresponds to a risk category of a plurality of risk categories, wherein the risk plurality of risk categories includes a low risk category, a medium risk category, and a high risk category(individual match scores are calculated using a distance function based on the confidence level from the matching algorithm exceeding a specified threshold, which are then combined to determine an overall measure of authenticity of the card credential; thus, the determined overall matching score can in essence be categorized in to any number of different categories because the score would naturally be variable, where each different score could be reasonably understood as being in its own respective category) [page 8, paragraph 0129 | page 13, paragraphs 0239 & 0248 | page 14, paragraphs 0259 & 0271-0275]; and
in accordance with a determination that the risk value corresponds to the medium risk category, displaying, by the display of the validation device, a visual indication that corresponds to the medium risk category(score based upon the matches is displayed to the clerk along with a pass/fail and other validation results) [page 5, paragraphs 0060-0068 | figure 2];
but does not explicitly disclose concurrently displaying in the validation user interface an affordance that allows a user of the validation device to validate the identification document via a user input.
However, Suresh et al. discloses a similar invention [column 3, lines 50-60 | column 14, lines 60-67] and further discloses concurrently displaying in the validation user interface an affordance that allows a user of the validation device to validate the identification document via a user input(manual reviewer can decide whether to accept or reject after reviewing collected identity verification information) [column 9, lines 20-30].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Khan with the additional features of Suresh et al., in order to more accurately verify identity information of a user by performing a manual review in addition to an automated review via software, as suggested by Suresh et al. [column 9, lines 35-45].
Claim 2:  Khan and Suresh et al. disclose the method of claim 1, and Khan further discloses wherein the one or more information factors that correspond to the authentication request include at least one of: information that identifies a location in which the authentication request originated, information that identifies a requester, a document type that corresponds to the identification document, or a channel via which the authentication request was received [page 4, paragraphs 0055-0056].
Claim 5:  Khan and Suresh et al. disclose the method of claim 1, and Khan further discloses wherein: the risk category that corresponds to the risk value is determined using a second risk threshold in addition to the first risk threshold; the low risk category corresponds to a risk value below the first risk threshold; the medium risk category corresponds to a risk value between the first risk threshold and the second risk threshold; and the high risk category corresponds to a risk value above the second risk threshold(the overall score for the confidence level of the measure of authenticity would naturally have thresholds between each score division; ie. determining if the score is either 100, 99 or 98, the algorithm used must decide at what threshold does the overall score to be output transitions to the next higher or lower score/category…where 100 is higher than 99, 99 is lower than 100 and higher than 98, etc.) [page 8, paragraph 0129 | page 13, paragraphs 0239 & 0248 | page 14, paragraphs 0259 & 0271-0275].
Claim 6:  Khan and Suresh et al. disclose the method of claim 1, and Khan further discloses wherein: the risk category that corresponds to the risk value is determined using a minimum risk threshold in addition to the first risk threshold; a minimum risk category corresponds to a risk value below the minimum risk threshold; and in accordance with a determination that the risk value corresponds to the minimum risk category, forgoing displaying, by the display of the validation device, the validation user interface that includes the image of the identification document; and transmitting authentication confirmation information(overall result is displayed on display device as a green/red indicator or checkmark meaning that there is an acceptable match or unacceptable match respectively) [page 11, paragraphs 0159-0160].
Claim 7:  Khan and Suresh et al. disclose the method of claim 1, and Khan further discloses wherein displaying the visual indication includes displaying an indicator overlaying the validation user interface [figure 2].
Claim 8:  Khan and Suresh et al. disclose the method of claim 1, and Khan further discloses wherein: displaying the validation user interface includes displaying a first evaluation input control; and the visual indication includes altering the first evaluation input control [page 5, paragraph 0058].
Claim 9:  Khan and Suresh et al. disclose the method of claim 1, and Khan further discloses wherein: displaying the validation user interface includes displaying a second evaluation input control; and the visual indication includes displaying at least one additional evaluation input control [page 5, paragraph 0058].
Claim 10:  Khan and Suresh et al. disclose the method of claim 1, and Khan further discloses including, in accordance with the determination that the risk value corresponds to the medium risk category, increasing a time allotment for evaluation of the authentication request(computation of identity verification score may take into account the number of times the credential is validated and the holder’s identity verified; ie. requiring more or less number of validations to achieve a specific score) [page 4, paragraphs 0055-0056].
Claim 12:  Khan and Suresh et al. disclose the method of claim 1, and Khan further discloses including: analyzing the image of the identification document; and determining, based on the analysis of the image of the identification document, at least one risk feature; and displaying, by the display of the validation device, a risk feature indication that corresponds to the at least one risk feature(indicate to the clerk which attributes match or do not match) [page 12, paragraph 0197 | page 13, paragraphs 0229 & 0243-0244 & 0252-0253 | page 14, paragraphs 0261 & 0276].
Claim 13:  Khan and Suresh et al. disclose the method of claim 12, and Khan further discloses wherein the risk feature indication includes a visual alteration of the image of the identification document [page 12, paragraph 0197 | page 13, paragraphs 0229 & 0243-0244 & 0252-0253 | page 14, paragraphs 0261 & 0276].
Claim 14:  Khan and Suresh et al. disclose the method of claim 12, and Khan further discloses wherein: analyzing the image of the identification document includes detecting text in the image of the identification document; and the risk feature indication includes an alteration of the text detected in the image of the identification document(OCR used to extract content from the scanned card image) [page 6, paragraphs 0077-0079].
Claim 17:  Khan discloses a server system comprising:
one or more processors [page 15, paragraph 0283]; and
memory storing one or more programs for execution by the one or more processors, comprising instructions for [page 15, paragraph 0288]:
receiving an authentication request that includes an image of an identification document [page 4, paragraph 0054 | page 5, paragraphs 0058 & 0069];
determining a risk value for the authentication request using one or more information factors that correspond to the authentication request [pages 7-8, paragraphs 0112-0122];
displaying, by a display of a validation device, a validation user interface that includes the image of the identification document [figure 2];
determining, using at least a first risk threshold, that the risk value corresponds to a risk category of a plurality of risk categories, wherein the plurality of risk categories includes a low risk category, a medium risk category, and a high risk category [page 8, paragraph 0129 | page 13, paragraphs 0239 & 0248 | page 14, paragraphs 0259 & 0271-0275]; and
in accordance with a determination that the risk value corresponds to the medium risk category, displaying, by the display of the validation device, a visual indication that corresponds to the medium risk category [page 5, paragraphs 0060-0068 | figure 2];
but does not explicitly disclose concurrently displaying in the validation user interface an affordance that allows a user of the validation device to validate the identification document via a user input.
However, Suresh et al. discloses a similar invention [column 3, lines 50-60 | column 14, lines 60-67] and further discloses concurrently displaying in the validation user interface an affordance that allows a user of the validation device to validate the identification document via a user input [column 9, lines 20-30].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Khan with the additional features of Suresh et al., in order to more accurately verify identity information of a user by performing a manual review in addition to an automated review via software, as suggested by Suresh et al. [column 9, lines 35-45].
Claim 18:  Khan and Suresh et al. disclose the server system of claim 17, and Khan further discloses wherein the one or more information factors that correspond to the authentication request include at least one of: information that identifies a location in which the authentication request originated, information that identifies a requester, a document type that corresponds to the identification document, or a channel via which the authentication request was received [page 4, paragraphs 0055-0056].
Claim 20:  Khan discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a server system with one or more processors, cause the server system to perform a set of operations, comprising:
receiving an authentication request that includes an image of an identification document [page 4, paragraph 0054 | page 5, paragraphs 0058 & 0069];
determining a risk value for the authentication request using one or more information factors that correspond to the authentication request [pages 7-8, paragraphs 0112-0122];
displaying, by a display of a validation device, a validation user interface that includes the image of the identification document [figure 2];
determining, using at least a first risk threshold, that the risk value corresponds to a risk category of a plurality of risk categories, wherein the plurality of risk categories includes a low risk category, a medium risk category, and a high risk category [page 8, paragraph 0129 | page 13, paragraphs 0239 & 0248 | page 14, paragraphs 0259 & 0271-0275]; and
in accordance with a determination that the risk value corresponds to the medium risk category, displaying, by the display of the validation device, a visual indication that corresponds to the medium risk category [page 5, paragraphs 0060-0068 | figure 2];
but does not explicitly disclose concurrently displaying in the validation user interface an affordance that allows a user of the validation device to validate the identification document via a user input.
However, Suresh et al. discloses a similar invention [column 3, lines 50-60 | column 14, lines 60-67] and further discloses concurrently displaying in the validation user interface an affordance that allows a user of the validation device to validate the identification document via a user input [column 9, lines 20-30].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Khan with the additional features of Suresh et al., in order to more accurately verify identity information of a user by performing a manual review in addition to an automated review via software, as suggested by Suresh et al. [column 9, lines 35-45].
Claim 21:  Khan and Suresh et al. disclose the non-transitory computer-readable storage medium of claim 20, and Khan further discloses wherein the one or more information factors that correspond to the authentication request include at least one of: information that identifies a location in which the authentication request originated, information that identifies a requester, a document type that corresponds to the identification document, or a channel via which the authentication request was received [page 4, paragraphs 0055-0056].
Claim(s) 3, 4, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan (2015/0341370) in view of Suresh et al. (8,838,970) and further in view of Toole et al. (2014/0331293).
Claim 3:  Khan and Suresh et al. disclose the method of claim 1, but neither explicitly disclose including: analyzing a first set of authentication requests; and determining, based on the analyzed first set of authentication requests, whether to adjust at least one weight applied to a respective information factor of the one or more information factors.
However, Toole et al. discloses a similar invention [page 1, paragraph 0004] and further discloses analyzing a first set of authentication requests; and determining, based on the analyzed first set of authentication requests, whether to adjust at least one weight applied to a respective information factor of the one or more information factors(server dynamically adjusts weights for authentication factors based on detected increase level of risk) [page 5, paragraphs 0059-0060].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosures of Khan and Suresh et al. with the additional features of Toole et al., in order to increase security in computer based access systems, as suggested by Toole et al. [page 1, paragraph 0003].
Claim 4:  Khan, Suresh et al. and Toole et al. disclose the method of claim 3, and Toole et al. further discloses including: analyzing a second set of authentication requests; and adjusting the first risk threshold based on the analyzed first set of authentication requests(authentication standard is a threshold value…server adjusts/increases an authentication standard based on incorrect user answers) [page 3, paragraphs 0036 & 0039].
Claim 19:  Khan and Suresh et al. disclose the server system of claim 17, but neither explicitly disclose wherein the one or more programs further comprise instructions for: analyzing a first set of authentication requests; and determining, based on the analyzed first set of authentication requests, whether to adjust at least one weight applied to a respective information factor of the one or more information factors.
However, Toole et al. discloses a similar invention [page 1, paragraph 0004] and further discloses analyzing a first set of authentication requests; and determining, based on the analyzed first set of authentication requests, whether to adjust at least one weight applied to a respective information factor of the one or more information factors [page 5, paragraphs 0059-0060].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosures of Khan and Suresh et al. with the additional features of Toole et al., in order to increase security in computer based access systems, as suggested by Toole et al. [page 1, paragraph 0003].
Claim 22:  Khan and Suresh et al. disclose the non-transitory computer-readable storage medium of claim 20, but neither explicitly disclose wherein the non-transitory computer-readable storage medium further comprises instructions for: analyzing a first set of authentication requests; and determining, based on the analyzed first set of authentication requests, whether to adjust at least one weight applied to a respective information factor of the one or more information factors.
However, Toole et al. discloses a similar invention [page 1, paragraph 0004] and further discloses analyzing a first set of authentication requests; and determining, based on the analyzed first set of authentication requests, whether to adjust at least one weight applied to a respective information factor of the one or more information factors [page 5, paragraphs 0059-0060].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosures of Khan and Suresh et al. with the additional features of Toole et al., in order to increase security in computer based access systems, as suggested by Toole et al. [page 1, paragraph 0003].

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,728,241 in view of Suresh et al. (8,838,970).
Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are directed to a substantially similar technique of determining a risk of an authentication request, and only differing in that the instant claims specifically label first, second and third risk categories as low, medium and high risk categories; and that the instant claims further recite concurrently displaying in the validation user interface an affordance that allows a user of the validation device to validate the identification document via a user input.
However, Suresh et al. discloses a similar invention [column 3, lines 50-60 | column 14, lines 60-67] and further discloses concurrently displaying in the validation user interface an affordance that allows a user of the validation device to validate the identification document via a user input [column 9, lines 20-30].
Therefore, Examiner respectfully submits that the instant claims and the patented claims are not directed to patentably distinct inventions because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the patented claims with the additional features of Suresh et al., in order to more accurately verify identity information of a user by performing a manual review in addition to an automated review via software, as suggested by Suresh et al. [column 9, lines 35-45]; thus, properly rejected on the grounds of nonstatutory double patenting, as further outlined below.
U.S. Application No. 16/957,897
U.S. Patent No. 10,728,241
Claim 1, Claim 5, Claim 10, Claim 17, Claim 20
Claim 1, Claim 5, Claim 14, Claim 18, Claim 19, Claim 20
Claim 2, Claim 18, Claim 21
Claim 2, Claim 15
Claim 3, Claim 19, Claim 22
Claim 3, Claim 16
Claim 4
Claim 4, Claim 17
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 11
Claim 10
Claim 12
Claim 11
Claim 13
Claim 12
Claim 14
Claim 13


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD ZEE/Primary Examiner, Art Unit 2435